DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments July 29th, 2022 filed have been entered. Claims 1-4, 6-15 and 17-22 remain pending in the application. Applicant’s amendments to the claims have overcome each and every Drawing Objection alongside each and every 112a and 112b Rejection previously set forth in the Final Office Action mailed April 29th, 2022 and are hereby withdrawn in light of their correction. However, a Claim Objection is necessitated in light of applicant’s amendments as set forth in the pertinent section hereafter.
Claim Objections
Claim 1 is objected to because of the following informalities: "on lateral sides of the base" should read as "on lateral sides of [[the]] a base" It seems eminently obvious the matter is a typo in view of applicant’s amendments to the claims and “a base” is most appropriate as “a base” was previously present in the claim, but since cancelled, the claim now lacking a first and proper “a base”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry (U.S. Pat. No. 5366036) in view of Loveless (U.S. Pat. No. 4422515).
Regarding claim 1, Perry discloses (FIGS. 1-6), a patient support apparatus comprising an upper frame (correspondent to 20; FIG. 6) movable between a chair configuration and a bed configuration (As illustrated between FIGS. 1 and 3); and a pair of independent drive wheels (262 and 264; FIGS. 5 and 6) positioned on lateral sides of {a} base (as illustrated in FIG. 5 and 6).
However, Perry does not explicitly disclose each of the drive wheels receiving an independent user input from a user supported on the patient support apparatus and responsive to the independent user input to drive each wheel independently to move and control the direction of movement of the patient support apparatus over a floor supporting the patient support apparatus, wherein each drive wheel has a respective independent user input accessible to a user and connected to the drive wheel and movable therewith, the respective drive wheel responsive to a force applied to the respective user input associated with the drive wheel, wherein each time a user actuates a respective user input, the magnitude of the force applied to the respective independent user input is configured to apply a signal to the respective drive wheel connected to the respective user input for an equivalent speed.
Regardless, Loveless teaches (Abstract; FIGS. 1-3) a wheeled chair configuration (as illustrated in FIG. 1) with independent drive wheels (Abstract: “independent electric motors for the respective drive wheels”) and each of the drive wheels receiving an independent user input (Abstract: “Free wheeling hand rims…with the drive wheels… connected to respective velocity transducers”) from a user supported on the patient support apparatus and responsive to the independent user input to drive each wheel independently to move and control the direction of movement (Abstract: “The motor speeds are in proportion to the hand rim velocities”; [3, 3-15]: “As the hand rim 16 is spun on the axle 14, the direction and velocity of the hand rim are measured by the tachometer 19, which generates a corresponding electrical signal at its output”) of the patient support apparatus over a floor supporting the patient support apparatus, wherein each drive wheel has a respective independent user input accessible to a user (as set forth in the abstract, and further clarified in [3, 3-15]) and connected to the drive wheel and movable therewith (as set forth in the abstract, [3, 3-15], and illustrated in FIGS. 1-3), the respective drive wheel responsive to a force applied to the respective user input associated with the drive wheel ([3, 3-15]: “generates a corresponding electrical signal at its output, shown at 27 in FIG. 3. This output signal has a strength and polarity representing the velocity and direction of rotation of the associated hand rim 16”), wherein each time a user actuates a respective user input, the magnitude of the force applied to the respective independent user input is configured to apply a signal to the respective drive wheel connected to the respective user input for an equivalent speed (as set forth in the abstract and [3, 3-15]).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated by modifying the independent user inputs of Loveless (clarified in the Abstract, [3, 3-15] and illustrated in FIGS. 1-3) into the controls and wheels of Perry (as illustrated in FIGS. 1-3). Where the results would have been predictable as both Perry and Loveless are concerned with assisted movement devices such as wheelchairs as Perry and Loveless both demonstrate (Perry: FIG. 1; Loveless: FIG. 1). Where Loveless particularly notes “a definite need for easily-controllable power-driven wheel chairs for use by non-ambulatory patients… most of the available power-driven wheel chairs use a joy-stick type of control… It has been found that with such a type of control the response and maneuverability of the wheel chair are unsatisfactory, especially in close quarters, due to insufficient sensitivity of the control system and inflexibility of the interface arrangements provided between the joy-stick, or equivalent control element, and the driving structures of the system.” [1, 12-24] and “The present invention overcomes the problems… By employing a separate hand rim and drive motor for each of the two drive wheels of the wheel chair, conventional maneuverability of the wheel chair is maintained, and only minimal effort is required on the part of the user to accomplish directed movement of the wheel chair.” [1, 55-2, 11]. Wherein Loveless clearly recognizes the superiority of including an independent input to each wheel to a joystick controller, where Perry employs such a joystick.
Regarding claim 2, Perry in view of Loveless discloses (Perry: FIGS. 5-6) the patient support apparatus of claim 1, further comprising a removable barrier assembly (about telescopically attached and bolted junction 138; FIG. 6) coupled to a foot end of the upper frame (as illustrated in FIGS. 5 and 6).
Regarding claim 17, Perry in view of Loveless discloses the patient support apparatus of claim 1, wherein each of the drive wheels is driven by a respective motor (Loveless: as set forth claim 1 prior and clarified in the Abstract and [3, 3-15]).
Regarding claim 18, Perry in view of Loveless discloses the patient support apparatus of claim 17, wherein the force applied to the respective user input is multiplied by the motor to provide a drive signal that is larger than the input signal. Where Loveless clarifies in the abstract and [3, 3-15] “Minimal force is required to rotate the hand rims” and “only minimal effort is required on the part of the user to accomplish directed movement of the wheel chair” respectively.
Regarding claim 19, Perry in view of Loveless discloses (FIGS. XXXXXX) the patient support apparatus of claim 18 wherein the respective drive wheel speed decays. Where notably, the inclusion of Loveless employs “free wheeling hand rims”, the speed of which is proportional to the output of the device (As the Abstract and [3, 3-15] clarify), whereby natural frictions and decay of the free-wheeling rims will correlate to a decay in the electric velocity signals as Loveless sets forth in the Abstract and [3, 3-15].
Regarding claim 20, Perry in view of Loveless discloses the patient support apparatus of claim 19, wherein each user input is configured to receive a signal in either a forward or rear direction and the drive signal of the motor is configured to respond to the direction of the user input to control the speed and direction of the respective drive wheel whereby an occupant may use variations in inputs to steer the patient support apparatus. As set forth in [3, 3-15] in Loveless, “This output signal has a strength and polarity representing the velocity and direction of rotation of the associated hand rim 16.”
Regarding claim 21, Perry in view of Loveless discloses the patient support apparatus of claim 1, wherein each user input is configured to receive a signal in either a forward or rear direction, whereby an occupant may use variations in inputs to steer the patient support apparatus (as clarified in Loveless: [3, 3-15], and further clarified in [1, 55-2, 11]: “conventional maneuverability of the wheel chair is maintained”).
Regarding claim 22, Perry in view of Loveless discloses the patient support apparatus of claim 17, wherein each user input is configured to receive a signal in either a forward or rear direction and the drive signal of the motor is configured to respond to the direction of the user input to control the speed and direction of the respective drive wheel whereby an occupant may use variations in inputs to steer the patient support apparatus (as clarified in Loveless: [3, 3-15], and further clarified in [1, 55-2, 11]: “conventional maneuverability of the wheel chair is maintained”).
In the alternate, Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Loveless in further view of Ferrand et al. (U.S. Pat. No. 5279010); hereafter “Ferrand”, where the degree of ‘removable barrier assembly’ is alternatively interpreted as being separate the orthogonal ends of Perry (in other words, ‘the foot end’ itself).
Regarding claim 3, Perry in view of Loveless discloses the patient support apparatus of claim 1.
However, Perry does not explicitly disclose further comprising a removable barrier assembly coupled to a foot end of the upper frame.
Regardless, Ferrand teaches (FIGS. 1, 36-37, and 56-57) a barrier assembly coupled to a foot end of a frame (as illustrated in FIGS. 1, 36/37, and 56/57).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the barrier assembly of Ferrand (the left and right halve nestable, pivotably halves of FIGS. 1, 36/37 on the upper frame as FIGS. 56-57 demonstrates) into the foot end of the upper frame of Perry (as illustrated in FIGS. 1 and 6). Where the results would have been predictable as both Perry and Ferrand are concerned with assemblies that can transition between chairs and beds. Where further, advantageously, the inclusion of the removable barrier assembly would avail a cover over the user’s foot and would otherwise avail a work area for a bed occupant or health practitioner.
Regarding claim 3, Perry in view of Loveless and Ferrand discloses (Ferrand: FIGS. 36 and 37) the patient support apparatus of claim 2, wherein the removable barrier assembly comprises a fixed panel (170’; FIG. 36) and a first movable panel (174; FIG. 36) pivotably coupled to the fixed panel (as illustrated between FIGS. 36 and 37), the movable panel movable between a barrier position (as illustrated in FIGS. 36 and 37) and an out of the way position (As conveyed through 174’ as illustrated in FIG. 36).
Regarding claim 4, Perry in view of Loveless and Ferrand discloses (Ferrand: FIGS. 36 and 37) the patient support apparatus of claim 3, wherein the removable barrier assembly further comprises a second movable panel (174’; FIG. 36) pivotably coupled to the fixed panel (as illustrated in FIG. 36) on a side opposite the first movable panel (as demonstrated in FIGS. 36 and 37 with 174’ opposite 174), the second movable panel movable between a barrier positon and an out of the way position (as illustrated between FIGS. 36 and 37 as conveyed through 174 thereof, the movement thereof are capable in both).
Claims 7-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Loveless in further view of Haladova et al. (U.S. Pub. No. 20160302986); hereafter "Haladova".
Regarding claim 7, Perry in view of Loveless discloses (Perry: FIG. 1) the patient support apparatus of claim 1, the patient support apparatus further comprising a base (Perry: about 30/32; FIG. 1).
However, Perry does not explicitly disclose wherein the base comprises at least a first extension that is movable relative to a main portion to extend the length of the base.
Regardless, Haladova teaches (FIGS. 1, 4, and 5) a patient support apparatus (as illustrated in FIGS. 1, 4, and 5) wherein the base comprises at least a first extension (first extension: leftmost 7/13/18/20; FIGS. 1 and 4/ second extension: rightmost 7/13/18/20; FIGS. 1 and 4) that is movable relative to a main portion to extend the length of the base (as illustrated between FIGS. 4 and 5).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed to have incorporated by modifying in the extensions of Haladova (as illustrated between FIGS. 1, 4, and 5) into the base of Perry (as illustrated in FIGS. 1 and 3). Where the results would have been predictable as both Perry and Haladova are concerned with bedding that transitions between a chair and bed configuration. Where Haladova acknowledges in [0006] that “the perch between the front and back axle would be changed automatically, resulting in the automatic reduction or extension of the mobile base of the chair, adjusting to the current requirements for the device stability”. Therefore, the inclusion of an adjustable length base would avail greater stability of Perry in the bed configuration (FIG. 3) and thereby better secure an occupant thereon.
Regarding claim 8, Perry in view of Loveless and Haladova discloses (Haladova: FIGS. 1 and 4/5) the patient support apparatus of claim 7, wherein the first extension is driven by a powered actuator (13; FIG. 1) to move the extension relative to the main portion (as illustrated between FIGS. 4 and 5).
Regarding claim 9, Perry in view of Loveless and Haladova discloses (Haladova: FIGS. FIGS. 1 and 4/5) the patient support apparatus of claim 8, wherein the base further comprises a second extension (rightmost 7/18/20; FIGS. 1 and 4/leftmost 7/13/18/20; FIGS. 1 and 4 {the alternate complemented in claim 7}) that is positioned on a side of the main portion of the base opposite the first extension (As illustrated between FIGS. 1 and 4), the second extension movable relative to the main portion to further extend the length of the base (As illustrated between FIGS. 4 and 5)
Regarding claim 10, Perry in view of Loveless and Haladova discloses (Haladova: FIGS. 4 and 5) the patient support apparatus of claim 9, wherein the actuator is operable to simultaneously move both the first and second extensions to extend or retract the length of the base in unison. Where paragraph 0020 discloses “the options of manual and remote control, the option of using the system of automated motions” (for facilitating motions and configurations), and where eminently demonstrated both halves are moving simultaneously between FIGS. 4 and 5)
Regarding claim 11, Perry in view of Loveless and Haladova discloses (Perry: FIGS. 1-3) the patient support apparatus of claim 10, wherein the extensions include casters that engage the floor. Where notably, Perry’s extensions include at least one set of casters (28/30; FIGS. 1-3)
Regarding claim 13, Perry in view of Loveless and Haladova discloses (Haladova: FIGS. 1 and 4-5) the patient support apparatus of claim 9, wherein the base includes a pair of actuators (13; FIG. 1, clarified in paragraph 0058) that cooperate to extend and retract the first and second extensions (As illustrated between FIGS. 4 and 5).
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Loveless and Haladova in further view of Patmore et al. (U.S. Pub. No. 20190298590); hereafter “Patmore”.
Regarding claim 14, Perry in view of Loveless and Haladova discloses (Perry: FIGS. 1-3) the patient support apparatus of claim 13, wherein the extensions include casters that engage the floor (where Perry’s extensions include at least one set of casters (28/30; FIGS. 1-3) 
However, while Perry does express a locking mechanism for the wheels (clutch 282/284/290/292; FIG. 5), Perry does not explicitly disclose at least one of the extensions includes a brake operable to lock the casters of the respective extension to prevent the patient support apparatus from moving over the floor in particular.
	Regardless, Patmore teaches (FIG. 1) extensions that include casters (56; Patmore: FIG. 1) that engage the floor and at least one of the extensions includes a brake operable to lock the casters of the respective extension to prevent the patient support apparatus from moving over the floor ([0122]: “electronic actuation of brakes and/or steer lock may be integrated into any of the handle members 300, the T-bar handle 400, the joystick 500, and the like, such as by using some form of brake/steer lock actuators, e.g., touch sensors, switches, pushbuttons, etc. that place the support wheels 56 in a braked or unbraked state and may place one or more of the support wheels 56 in a steer locked state”)
	It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated by modifying the electronically actuating brakes, operable to lock the casters of the respective extension to prevent movement of the casters as Patmore facilitates would avail greater control to Perry as Patmore expresses applicable to caster wheels ([0122]: applicable to 56: FIG. 1, further clarified in [0044]: “the support wheels 56 shown are caster wheels”), and availing a redundancy of the system to prevent inadvertent movement in the event of failure of a clutch system such as the one possessed by Perry (282/284/290/292; FIG. 5), analogous to the present clutch system in Patmore ([0051]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Loveless in further view of Ganance (U.S. Pat. No. 6865775).
Regarding claim 15, Perry in view of Loveless discloses (Perry: FIG. 5) the patient support apparatus of claim 1, wherein the base includes a {means} that is actuable to cause the independent drive wheels to lock or unlock (clutch: 282/284/290/292; FIG. 5).			
However, Haladova does not explicitly disclose wherein a foot pedal is explicitly used to engage the lock of the drive wheels.									Regardless, Ganance teaches (Col. 3, lines 22-26) a foot pedal used to engage the lock of the drive wheels (Col. 3, lines 22-26: actuator 23 is a hand lever, a foot pedal, an electrical actuator, or a mechanical actuator located on a bed or other patient support such as a stretcher or chair. Actuator 23 is configured to move wire 22 when actuated by a caregiver”).			It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the foot pedal means of actuation into the wheel assembly of Perry (as illustrated in FIGS. 1 and 5). Where the results would have been predictable as both Perry and Ganance all are concerned with individually actuated wheeled bedding assembly schemes. Where advantageously, the inclusion of a foot pedal would allow a nursing assistant or similar to operate the device regardless of the occupancy of their hands, thereby availing greater control of the apparatus.
Response to Arguments
Applicant’s arguments, see Remarks (pages 6-7), filed July 29th, 2022, with respect to 112 Rejections, alongside 102 and 103 Rejections have been fully considered and are persuasive.  The previous 112 Rejections, alongside 102 and 103 Rejections of April 29th, 2022 has been withdrawn. 
Notably, as clarified in the Interview conducted July 14th, 2022, the inclusion of features by applicant such as the input being “connected to and movable with” the respective drive wheels indeed overcame the prior art of record. Further applicant’s amendments to the remainder of the claims overcomes the previously set forth Drawing Objections alongside the 112, 102, and 103 Rejections on the grounds of Haladova in view of others for reasons set forth in the section hereafter.
Applicant’s arguments with respect to claim(s) 1-4, and 6-15 and 17-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Notably, the Rejection is now reliant upon 103 grounds with Perry in view of Loveless in light of applicant’s amended claims. Where Perry expresses a patient support apparatus transformable between a bed and chair configuration, while Loveless expresses a actuation/control system to mimic the mechanical operation of a wheelchair with particularity to the individual direction and velocity of each wheel respective to an independent user input.
Therefore, claims 1-4, 7-11, 13-15, and 17-22 are still found to be Rejected under 103 under Perry in view of Loveless (and others as set forth in the sections prior) for reasons and rationale of record and those set forth prior.
However, allowable subject matter was identified with respect to claims 6 and 11 on separate grounds and rationale as set forth hereafter. Where for the sake of the Record, Examiner extended the potential for an examiner’s amendment that would import the limitations of either claims 6 or 12 (alongside 3-4 or 7-11 respectively) to render the independent claim (and the application) into allowable condition. Applicant’s at the time of interview rejected the amendment in preference of assessing the Office Action.
Allowable Subject Matter
Claims 6 and 12 are separately objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Where notably, claim 6 would necessitate features that were not found and/or compatible with the combination of Perry in view of Loveless. Where further modification to render “the first and the second movable panels… pivotable about a respective first and a second axis, wherein the first and the second axis [[that]] are obtuse to the fixed panel and the first and the second movable panels in the barrier position” would have necessitated further modification atop the first iteration of Patmore’s inclusion or a wholly new combination, and would likely incur impermissible hindsight bias to achieve. While Newkirk et al. (U.S. Pat. No. 7934276) was assessed for the sliding/pivoting movable panels relative fixed panels, the panels and any rotation thereof did not operate on a respective first and second axis that was obtuse to the fixed panel relative the first and second movable panels when in the barrier position, still necessitating further modification thereof. Therefore, the subject matter of claim 6 (necessitating the features of claims 3 and 4) would be found to be allowable if rewritten in independent form.
Separately, the subject matter of claim 12 similarly presents allowable subject matter. Wherein the claim necessitates at a minimum that both extensions (the first and second) have casters thereon (respectively) and that the extensions are movable/extendable/contractible to extend the length of the base, powered by an actuator. Where Perry only possesses one set of casters and the drive wheels. While claim 12 necessitates two sets of casters alongside the drive wheels, where both sets of casters are located on the respective first and second extensions that can actuate/be driven to extend the base length. While Haladova could introduce extensions that act between two wheel sets within reason, further modification would be necessitated to anticipate/make obvious applicant’s invention as either Perry would necessitate a duplication of parts atop the modification by Haladova to mimic the relative configurations of Patmore, thereby necessitating a degree of unpredictability in the absence of two caster sets upon two extensions that are actuated. While Patmore does possess a center drive wheel and two ‘extensions’ with casters at either end thereof, the extensions are not actuated and would necessitate further modification by Haladova if Patmore was combined with Perry. Effectively, there was no teaching that holistically addresses the deficiencies of either, and the combination of either would necessitate further modification of the first iteration of modification. Thereby necessitating both a degree of unpredictability and impermissible hindsight bias to achieve. Therefore, the subject matter of claim 12 (necessitating the features of claims 7-11) would be found to be allowable if rewritten in independent form.
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure. Further prior art is provided concerning the coast/decay functionalities of electrically driven wheeled patient support assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUKE HALL/Examiner, Art Unit 3673        


/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/8/2022